    Case 4:20-cv-00479-ALM-CAN Document 10 Filed 08/31/20 Page 1 of 1 PageID #: 32



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     AMELIA MARIE TORRES, #2293667                     §
                                                       §
     v.                                                §        CIVIL ACTION NO. 4:20cv479
                                                       §
     MICHAEL SUMMONS, ET AL.                           §


                                         ORDER OF DISMISSAL

             This case was referred to United States Magistrate Judge Christine A. Nowak, who issued

     a Report and Recommendation concluding that Plaintiff’s lawsuit should be dismissed without prejudice

     for want of prosecution. The Report and Recommendation of the Magistrate Judge, which contains

     proposed findings of fact and recommendations for the disposition of such action, has been presented

     for consideration. No objections having been timely filed, the Court concludes that the findings and

     conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions
.
     of the Court.

           It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice. All

     motions by either party not previously ruled on are hereby DENIED.

            SIGNED this 31st day of August, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
